DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0011992) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Kim (Fig. 19) discloses a semiconductor package comprising: an interconnect substrate 922 comprising a bottom layer (not labeled, see Fig. 19 reproduced below) and a top layer (not labeled), the bottom layer comprises two first conductive blocks 923 ([0244]) and a first insulating block therebetween, the top layer comprises two second conductive blocks 923 and a second insulating block therebetween, the second conductive blocks 923 are respectively formed on the first conductive blocks 923, and the second insulating block is formed on the first insulating block; an insulating adhesive 924 ([0243]) formed on the second insulating block; a chip 925 formed on the insulating adhesive 924 without overlapping an entirety of the second conductive blocks; and at least one first conductive wire 926 and at least one second conductive wire 926 respectively electrically connected to the second conductive blocks 
[AltContent: textbox (Top layer)]
[AltContent: arrow][AltContent: textbox (3rd conduct block)][AltContent: arrow][AltContent: textbox (1st conduct block)][AltContent: arrow][AltContent: textbox (2nd conduct block)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom layer)]  
    PNG
    media_image1.png
    167
    498
    media_image1.png
    Greyscale


Kim does not disclose the chip 925 is a transient voltage suppressor (TVS) chip.
However, AAPA (Fig. 1) teaches a semiconductor package comprising a transient voltage suppressor (TVS) chip 14 formed on the insulating adhesive 12 for preventing the electronic system form ESD damages (see page 1 of the present application specification).  Accordingly, it would have been to form the chip 925 of Kim as a transient voltage suppressor (TVS) chip in order to prevent the electronic system form ESD damages according to the requirement of the desired integrated circuit layout.
	Regarding claims 7-9, Kim (Fig. 19) further discloses: the interconnect substrate 922 is a molded interconnect substrate ([0242], printed circuit board); a packaging adhesive 928 encapsulating the chip, the at least one first conductive wire, and the at least one second conductive wire; and the packaging adhesive 928 comprises silicone or epoxy resin ([0243], last 2 lines).

	Kim does not disclose the middle layer 922a comprising an addition third conductive block formed outside the chip area (right side of the chip) and between the first and second conductive blocks. 
	However, it would have been obvious to form an addition third conductive block outside the chip area and between the first and second conductive blocks in order to provide the electrical connections between the first and second conductive blocks depending upon the requirements of the layout which is desired for the integrated circuit.
	Regarding claims 4-6, Kim (Fig. 19) further discloses: the width of the third insulating block (middle block) is larger than the width of the second insulating block (top block); the insulating adhesive 924 overlaps a part of each of the first conductive blocks without overlapping the second conductive blocks and the third conductive 
	Regarding claim 10, Kim does not disclose the first and second conductive wires 926 comprise aluminum, gold, copper, or silver.
However, it would have been obvious to use aluminum, gold, copper, or silver as a material for the first and second conductive wires of Kim because as is well known, these materials would have high electrical conductive characteristics.
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive.
Applicant (pages 9-10 of remark) argues that Fig. 19 of Kim does not suggest “a… chip formed on the insulating adhesive without overlapping an entirety of the second conductive blocks” because “the semiconductor chip 925 overlaps the circuit patterns 923 between the two circuit patterns 923 that are connected to the bonding wires 926.”
This argument is not persuasive because “the two circuit patterns 923 that are connected to the bonding wires 926” are relied on for teaching “the second conductive blocks” as claimed, but not “the circuit patterns 923 between the two circuit patterns 923”.  Therefore, in Fig. 19 of Kim, it is clear that “the two circuit patterns 923 [or the second conductive blocks as claimed] that are connected to the bonding wires 926” are not overlapped by the semiconductor chip 925. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHAT X CAO/Primary Examiner, Art Unit 2817